Citation Nr: 0203415	
Decision Date: 04/15/02    Archive Date: 04/26/02

DOCKET NO.  01-06 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen the claim of service connection for the 
cause of the veteran's death.




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from February 1943 to April 
1947.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2001 rating decision by the RO.  

The appellant failed to report to a personal hearing 
scheduled for January 23, 2002 before a Member of the Board 
sitting in Washington, DC.  



FINDINGS OF FACT

1.  In a March 1978 rating decision, the RO denied the 
appellant's original claim of service connection for the 
cause of the veteran's death and provided her with notice of 
her procedural and appellate rights; the appellant then 
submitted a Notice of Disagreement, but a Substantive Appeal 
was not received subsequent to the issuance of a Statement of 
the Case by the RO in August 1978.  

2.  In November 2000, the appellant applied to reopen her 
claim of service connection for the cause of the veteran's 
death.  

3.  The appellant has submitted no new evidence to support 
the reopening of her claim.  



CONCLUSION OF LAW

New and material evidence has not been submitted since the 
March 1978 decision by the RO to reopen the claim of service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.104, 3.156 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from February 1943 to April 
1947.  

A careful review of the service medical records shows that, 
in February 1945, the veteran suffered multiple shell 
fragment wounds during his combat service in World War II.  

At the time of a February 1951 rating decision, the veteran's 
service-connected disabilities were listed as follows:  
Ankylosis of the left wrist, rated as 40 percent disabling; 
ankylosis of the left thumb, rated as 10 percent disabling; 
shrapnel wound residuals of the left thigh with involvement 
of Muscle Group XV, rated as 30 percent disabling; shrapnel 
wound residuals of the right thigh muscle with involvement of 
Muscle Group XV and a postoperative residual scar, rated as 
10 percent disabling; the postoperative shrapnel wound 
residuals of abdomen with involvement of Muscle Group XIX, 
rated as 10 percent disabling; a postoperative residual scar 
of the right forearm for a tendon graft, rated as 10 percent 
disabling; the shrapnel wound residuals of the chest with 
fracture 7th rib right, involvement of Muscle Group XXI and 
scarring, rated as 20 percent disabling; and a postoperative 
residual wound scar of the right ilium with deformity of the 
crest of the right ilium, rated at a noncompensable level.  

A combined rating of 80 percent disabling had been assigned 
effective beginning on April 9, 1947.  

These disability ratings were in effect at the time of the 
veteran's death in February 1978.  

The veteran's death certificate reflects that the veteran 
died on February 11, 1978 due to acute myocardial infarction, 
due to or as a consequence of arteriosclerotic cardiovascular 
disease.  No other contributory factors were listed on the 
death certificate.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death. 38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2001).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  

Service connection for the cause of the veteran's death was 
denied by the RO in a March 1978 rating decision.  The 
appellant appealed that determination and asserted that the 
veteran had had shrapnel in his chest that was not removed 
because of its nearness to his heart and that the service-
connected shrapnel injuries had aggravated his heart 
condition and contributed to his death.  

A Statement of the Case was issued in August 1978.  The 
appellant did not thereafter submit a Substantive Appeal.  

As the appellant did not perfect her appeal, the March 1978 
decision by the RO denying service connection for the cause 
of the veteran's death is final.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2001); 38 C.F.R. 3.104 (2001).  

Recently, in November 2000, the appellant applied to reopen 
her claim of service connection for the cause of the 
veteran's death.  

The appellant indicated that she should have appealed the 
RO's decision back in the late 1970's, but did not believe it 
to be worth her time and energy.  The appellant indicated 
that the veteran was only 53 when he died of a heart attack 
and believed that his service-connected disabilities had 
hastened his death.  

The appellant also indicated that she had no new medical 
evidence to submit at that time.  

The RO declined to reopen the claim of service connection for 
the cause of the veteran's death and sent a letter to the 
appellant in March 2001.  

The RO's March 2001 letter explained to her that new and 
material evidence had not been presented to reopen the claim.  
In addition, the letter explained to the appellant the type 
of evidence that was necessary to reopen the claim.  

The appellant, at her request, was scheduled to appear at a 
personal hearing before a Member of the Board sitting in 
Washington, DC in January 2002.  

However, the appellant failed to report to the scheduled 
hearing.  No explanation was provided by the appellant.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (2001).  

The United States Court of Appeals for Veterans Claims (the 
Court) has indicated that the credibility of the newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The last disallowance of record is considered to be the last 
decision that finally denied the claim, whether it was denied 
on a new and material basis or on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In this case, the last final 
decision of record was March 1978.  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

In this case, the Board finds that there is no new evidence 
of record.  In support of her claim to reopen, the appellant 
asserted again, as she did in 1978, that the veteran died to 
due his service-connected disability.  

The Board notes, therefore, that the appellant's contentions 
are not new, as they were previously asserted in her Notice 
of Disagreement in July 1978.  

As such, the appellant's current assertions to this extent 
are considered to be redundant and must be classified as 
being cumulative of evidence that has been previously 
submitted.  

Furthermore, as the appellant is not a medical expert, she is 
not competent to express an authoritative opinion on any 
issue referable to questions of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 
Vet. App. 91 (1993).

The Board is cognizant of the appellant's opinion that 
shrapnel around the area of the veteran's heard led to his 
untimely death; however, as noted hereinabove, she is not 
shown to have the requisite expertise to proffer medical 
opinions or diagnoses as presented in this case.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Finally, in her April 2001 Notice of Disagreement, the 
appellant flatly stated that she had no new medical evidence 
to submit in support of her claim.  

In light of the foregoing, the Board cannot find that the 
appellant has submitted new and material evidence sufficient 
to reopen her claim.  The Board reiterates that the appellant 
has declared that she had no new evidence to submit.  

Likewise, her unsupported lay assertions about the case were 
previously considered.  Accordingly, there is no new evidence 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  

Finally, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  

The record here shows that the appellant was notified in a 
March 2001 letter that new and material evidence was needed 
to reopen her claim of service connection for the cause of 
the veteran's death.  The appellant responded that she had no 
new evidence to submit.  

That is the key issue in this case, and the March 2001 
letter, as well as the Statement of the Case informed the 
appellant that new and material evidence was needed to 
substantiate her claim.  

Moreover, the appellant was notified of the evidence needed 
to substantiate her claim on all previously issued rating 
decisions.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

The Board concludes the discussions in the March 2001 
letter/decision, Statement of the Case, and other letters 
sent to the appellant informed her of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not identified any unobtained 
evidence that might aid her claim or that might be pertinent 
to the bases of the denial of this claim.  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  The appellant 
was scheduled to appear at a personal hearing before a Member 
of the Board, but failed to report to that hearing.  

In the circumstances of this case, to remand the case with 
regard to this issue would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.  

There are a few exceptions with regard to the effective date 
of the regulations as noted hereinbelow.  With regard to 
claims to reopen, as in this case, the amendment to 38 C.F.R. 
3.156(a), the second sentence of 38 C.F.R. 3.159(c), and 38 
C.F.R. 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  

In this case, the claim to reopen was filed in November 2000, 
this being before August 29, 2001.  As the appellant filed 
her claim prior to the effective date of the regulations, the 
regulations are not for application in this case.  



ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for the cause of the 
veteran's death, the appeal is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  


 

